November 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   APPROXIMATELY $31,421.00, Appellant

NO. 14-14-00385-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, the State of
Texas, signed February 18, 2014, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We order the judgment of
the court below REVERSED and RENDER judgment ordering the State to return
the seized proceeds to claimant Fredi Azuara Enriquez. We further remand the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, the State of Texas.



      We further order this decision certified below for observance.